DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 1/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  it is suggested to delete “,” in line 2 to be consistent with claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 8-10, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20170367059 to Park et al (hereinafter Park) (IDS filed 1/13/2020) in view of US PGPub 20150163705 to Lu et al (hereinafter Lu) (IDS filed 1/13/2020).

Regarding claim 10, Park teaches a radio network node configured for operation in a wireless communication network (¶ 317, cell A may be an eNB A; fig. 1, eNBs of E-UTRAN), the radio network node comprising: 
communication circuitry comprising receiver and transmitter circuitry configured for communicating with wireless devices (fig. 17, eNB 1710 having RF unit 1713; ¶ 466, The RF unit 1713 is connected to the processor 1711 and transmits and/or receives radio signals; fig. 7, shows eNB communicating with UEs); 
and processing circuitry operatively associated with the communication circuitry and configured to (fig. 17, eNB 1710 having processor 1711; ¶ 467, The processor 1721 implements functions, processes and/or methods proposed in FIGS. 1 to 16; ¶ 466, The RF unit 1713 is connected to the processor 1711): 
obtain sidelink configuration information for a second cell of the wireless communication network that neighbors a first cell provided by the radio network node, said sidelink configuration information indicating a sidelink resource configuration for the second cell, and a sidelink synchronization configuration for the second cell (¶ 336, cell A provides information necessary for the UE A; ¶ 337, Examples of the necessary information may include…information on frequency/time resources in which D2D TX can be performed (e.g., 2D resource pool configuration) and the like; ¶ 167, The UE receives the set resource pool (time and frequency); ¶ 333, a D2D resource pool of the cell B. The D2D resource pool may be indicated to the UE A in the form of "D2D resource pool of the cell B" (i.e., the D2D resource pool is specific to a neighbor cell); ¶ 338, Further, when information on a time period in which D2D TX to the cell B can be performed is provided; ¶ 342, in the case of a D2D resource pool specific to the cell B with respect to [circle around (2)] of 1-1, timing information may also have a form of a subframe bitmap depending on cell B timing; ¶ 349, neighbor cell A and cell B. Examiner correspond frequency information of the D2D resource pool of the cell B to the sidelink resource configuration for the second cell and correspond timing information of the D2D resource pool of the cell B to the sidelink synchronization configuration for the second cell and correspond cell B to the second cell. Although not explicitly stated, since cell A provides the information, which contains D2D resource pool configuration to UE A, cell A must obtain the information somehow in order to send it to UE A);
and transmit the sidelink configuration information to a wireless device having a connection to the first cell, in advance of, or in conjunction with, a handover of the wireless device from the first cell to the second cell (¶ 336, control signaling (higher-layer signaling or dynamic signaling) is received from the (serving) cell A and the cell A provides information necessary for the UE A; ¶ 337, Examples of the necessary information may include…information on frequency/time resources in which D2D TX can be performed (e.g., 2D resource pool configuration) and the like; ¶ 167, The UE receives the set resource pool (time and frequency); ¶ 333, a D2D resource pool of the cell B. The D2D resource pool may be indicated to the UE A in the form of "D2D resource pool of the cell B" (i.e., the D2D resource pool is specific to a neighbor cell); ¶ 338, information on a time period in which D2D TX to the cell B can be performed is provided; ¶ 347, cell A previously receives, from the cell B, a D2D resource pool configuration used in the cell B through backhaul signaling (e.g., X2-signaling) and notifies the UE A of the D2D resource pool configuration; ¶ 59, The E-UTRAN includes eNBs that provide a control plane and user plane protocol to UEs…An eNB is linked to a UE through a radio interface; ¶ 324, UE A having a single TX RF chain is linked to a serving cell A; ¶ 364, a source cell delivers a D2D resource pool of a target cell to a UE during HO; ¶ 314, When handover (HO) occurs because a UE A synchronized with a cell A moves away from the (serving) cell A, D2D communication of the UE A may be interrupted until new timing synchronization acquisition from a target cell B of the UE A is completed; ¶ 327, a condition that the cell B becomes a HO target and thus the eNB transmits a command corresponding to HO to the UE A), thereby enabling the wireless device to acquire sidelink timing synchronization with respect to the second cell (¶ 313, In methods proposed in the present description, the aforementioned network timing based D2D synchronization scheme is preferentially considered unless mentioned otherwise; ¶ 332, UE A transmits a D2D signal with reference to timing of the cell B. Typically, the UE A can reference downlink timing of the cell B; ¶ 314, When handover (HO) occurs because a UE A synchronized with a cell A moves away from the (serving) cell A, D2D communication of the UE A may be interrupted until new timing synchronization acquisition from a target cell B of the UE A is completed; ¶ 364, when a source cell delivers a D2D resource pool of a target cell to a UE during HO, the UE can change timing reference and immediately transmit a D2D signal to the cell B before HO is finished; ¶ 9, performing D2D synchronization with the second eNB with reference to downlink timing of the second eNB). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s teachings with Park’s teachings in one or more other embodiments. The motivation is minimizing latency (Park ¶ 4).
Although Park teaches a wireless device having a connection to the first cell and a handover of the wireless device from the first cell to the second cell, Park does not explicitly disclose a wireless device having a cellular connection to the first cell and a cellular handover of the wireless device from the first cell to the second cell.
Lu in the same or similar field of endeavor teaches a wireless device having a cellular connection to a first cell and a cellular handover of the wireless device from the first cell to a second cell (fig. 3, shows a process which includes a first wireless device 121 having a cellular connection to a source network node 110 and shows a cellular handover of the first wireless device 121 from the source network node 110 to a target network node 111; ¶ 42, In this first D2D handover scenario, the first wireless device 121 then starts to move out of the cellular coverage of its current cell, i.e. the first cell 115 served by the first network node 110, and into the cellular coverage of the second cell 115 served by the second network node 111). By modifying Park’s teachings of a wireless device having a connection to the first cell and a handover of the wireless device from the first cell to the second cell with Lu’s teachings of a wireless device having a cellular connection to a first cell and a cellular handover of the wireless device from the first cell to a second cell, the modification results in a wireless device having a cellular connection to the first cell and a cellular handover of the wireless device from the first cell to the second cell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s teachings with Lu’s above teachings. The motivation is efficiently avoiding collisions (Lu ¶ 16). Known work in one field of endeavor (Lu prior art) may prompt variations of it for use in either the same field or a different one (Park prior art) based on design incentives (efficiently avoiding collisions) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 14, the combination teaches the radio network node of claim 10, wherein the processing circuitry is configured to transmit the sidelink configuration information via Radio Resource Control (RRC) signaling sent towards the wireless device (Park ¶ 317; ¶ 467; ¶ 336, The control signaling (higher -layer signaling or dynamic signaling) is received from the (serving) cell A and the cell A provides information necessary for the UE A; ¶ 337, Examples of the necessary information may include…information on frequency/time resources in which D2D TX can be performed (e.g., 2D resource pool configuration) and the like; ¶ 328, higher -layer signaling (e.g., by RRC)). 

Regarding claim 15, the combination teaches the radio network node of claim 10, wherein the processing circuitry is configured to transmit the sidelink configuration information to the wireless device responsive to at least one of: a decision to initiate the cellular handover of the wireless device; and a determination that the wireless device is likely to be handed over (Park ¶ 317; ¶ 467; ¶ 326, If the UE A moves away from the cell A and a predetermined condition is satisfied, the UE A may be defined/set to conform to at least one of operations in the following methods; ¶ 327, The predetermined condition may be…(3) a condition that the cell B becomes a HO target and thus the eNB transmits a command corresponding to HO to the UE A; ¶ 351, the eNB of the cell A; ¶ 336, The control signaling (higher -layer signaling or dynamic signaling) is received from the (serving) cell A and the cell A provides information necessary for the UE A; ¶ 337, Examples of the necessary information may include…information on frequency/time resources in which D2D TX can be performed (e.g., 2D resource pool configuration) and the like). 

Regarding claim 17, the combination teaches the radio network node of claim 10, wherein the processing circuitry is configured to obtain the sidelink configuration information for the second cell by receiving the sidelink configuration information from another node in the wireless communication network (Park ¶ 317; ¶ 467; ¶ 347, the cell A previously receives, from the cell B, a D2D resource pool configuration used in the cell B through backhaul signaling (e.g., X2-signaling) and notifies the UE A of the D2D resource pool configuration; ¶ 317, cell B may be an eNB B; fig. 1, eNBs of E-UTRAN). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s teachings with Park’s teachings in one or more other embodiments. The motivation is minimizing latency (Park ¶ 4).

Regarding claim 18, the combination teaches the radio network node of claim 17, wherein the other node is a radio network node associated with the second cell (Park ¶ 317, cell B may be an eNB B). 

	Regarding claims 1, 5-6 and 8-9, claims 1, 5-6 and 8-9 recite similar limitations of claims 10, 14-15 and 17-18, respectively and are thus rejected under similar rationale.

	Regarding claim 19, claim 19 recite similar limitations of claim 10 except for a non-transitory computer readable medium storing a computer program comprising instructions that, when executed by at least one processor of a radio network node configured for operation in a wireless communication network, causes the radio network node to. However, Park teaches this by at least looking at ¶ 466 and 470-471. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s teachings with Park’s teachings in one or more other embodiments. The motivation is minimizing latency (Park ¶ 4).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lu and in further view of US PGPub 20170215119 to Hong et al (hereinafter Hong) (IDS filed 1/13/2020).

Regarding claim 12, the combination teaches the radio network node of claim 10.
Although the combination teaches wherein the processing circuitry is configured to transmit the sidelink configuration information to the wireless device and the second cell, the combination does not explicitly disclose the processing circuitry is configured to transmit the sidelink configuration information to the wireless device at least in part by transmitting an indication that the second cell uses a Global Navigation Satellite System (GNSS) timing reference for sidelink timing. 
Hong in the same or similar field of endeavor teaches a processing circuitry is configured to transmit sidelink configuration information to a wireless device at least in part by transmitting an indication that a cell uses a GNSS timing reference for sidelink timing (¶ 127, when the UE is connected to a cell…performs a V2X operation…, the BS may cause the UE to perform a V2X operation on the basis of GNSS synchronization timing; ¶ 138, BS may direct the UE to perform a V2X operation on the basis of a GNSS timing; ¶ 203, UE may transmit V2X control information and the relevant data on the basis of a GNSS synchronization timing configured by the indication of the BS; ¶ 155, the UE…receives GNSS synchronization transmission indication information from the BS…the UE may transmit a GNSS-based V2X synchronization signal; ¶ 163, a synchronization source timing indicated by the BS; ¶ 201, UE, that has received, from the target BS, the indication information which causes a GNSS to be configured to be used as a synchronization source, may perform a V2X operation by using the GNSS as a synchronization source; ¶ 113, UE may perform V2X communication by using the resource configuration information acquired…The resource configuration information may include at least one piece of information among…synchronization configuration information. For example, synchronization for V2X may be established by using synchronization configuration information including information on whether the UE is to use…GNSS synchronization; ¶ 238, the controller 810 controls an overall operation of the BS 800 for delivering V2X resource configuration information of the target BS from the source BS to the UE; ¶ 51, sidelink communication, V2X communication, and inter-UE communication are interchangeably used). By modifying the combination’s teachings of the processing circuitry is configured to transmit the sidelink configuration information to the wireless device and the second cell with Hong’s teachings of a processing circuitry is configured to transmit sidelink configuration information to a wireless device at least in part by transmitting an indication that a cell uses a GNSS timing reference for sidelink timing, the modification results in the processing circuitry is configured to transmit the sidelink configuration information to the wireless device at least in part by transmitting an indication that the second cell uses a Global Navigation Satellite System (GNSS) timing reference for sidelink timing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hong’s above teachings. The motivation is reducing communication interruption during a handover process of a user equipment  (Hong ¶ 3). Known work in one field of endeavor (Hong prior art) may prompt variations of it for use in either the same field or a different one (Park prior art) based on design incentives (reducing communication interruption during a handover process of a user equipment) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 3, claim 3 recite similar limitations of claim 12 and is thus rejected under similar rationale.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lu and in further view of US PGPub 20150304902 to Yu et al (hereinafter Yu).

Regarding claim 13, the combination teaches the radio network node of claim 10.
Although the combination teaches the processing circuitry, cellular handover signaling (Lu fig. 3, shows sending handover request and handover request ACK and a cellular connection being handed over), the wireless device, the cellular connection and sending the sidelink configuration information, the combination does not explicitly disclose the processing circuitry is configured to send cellular handover signaling to the wireless device, via the cellular connection, subsequent to sending the sidelink configuration information. 
Yu in the same or similar field of endeavor teaches a processing circuitry is configured to send cellular handover signaling to a wireless device, via a cellular connection, subsequent to sending a sidelink configuration information (fig. 5, shows eNB 100 sending at 532 a HO command to UE 116 after sending D2D configuration at step 508; ¶ 72, the device may be a base station or eNodeB; ¶ 74 apparatus of the example includes a control circuitry 600 configured to control at least part of the operation of the apparatus; ¶ 37, A cellular radio system). By modifying the combination’s teachings of the processing circuitry, cellular handover signaling, the wireless device, the cellular connection and sending the sidelink configuration information with Yu’s teachings of a processing circuitry is configured to send cellular handover signaling to a wireless device, via a cellular connection, subsequent to sending a sidelink configuration information, the modification results in the processing circuitry is configured to send cellular handover signaling to the wireless device, via the cellular connection, subsequent to sending the sidelink configuration information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yu’s above teachings. The motivation is handover can be optimized (Yu ¶ 44). Known work in one field of endeavor (Yu prior art) may prompt variations of it for use in either the same field or a different one (Park prior art) based on design incentives (handover can be optimized) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 4, claim 4 recite similar limitations of claim 13 and is thus rejected under similar rationale.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lu and in further view of US PGPub 20060126563 to Kang et al (hereinafter Kang).

Regarding claim 16, the combination teaches the radio network node of claim 15.
Although the combination teaches the processing circuitry and the wireless device, the combination does not explicitly disclose the processing circuitry is configured to determine that the wireless device is likely to be handed over as a function of any one or more of: a current location of the wireless device, a direction of movement of the wireless device, and reception conditions at the wireless device with respect to one or more cells. 
Kang in the same or similar field of endeavor teaches a base station is configured to determine that a wireless device is likely to be handed over as a function of any one or more of: a current location of the wireless device, a direction of movement of the wireless device, and reception conditions at the wireless device with respect to one or more cells (¶ 26, if the mobile terminal moves to the overlapping area D, the base station of the cell 12 senses the movement of the mobile terminal 16, that is, senses a hand-off probability). By modifying the combination’s teachings of the processing circuitry and the wireless device with Kang’s teachings of a base station is configured to determine that a wireless device is likely to be handed over as a function of any one or more of: a current location of the wireless device, a direction of movement of the wireless device, and reception conditions at the wireless device with respect to one or more cells, the modification results in the processing circuitry is configured to determine that the wireless device is likely to be handed over as a function of any one or more of: a current location of the wireless device, a direction of movement of the wireless device, and reception conditions at the wireless device with respect to one or more cells.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kang’s above teachings. The motivation is facilitating broadband data transmission  (Kang abstract). Known work in one field of endeavor (Kang prior art) may prompt variations of it for use in either the same field or a different one (Park prior art) based on design incentives (facilitating broadband data transmission) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 7, claim 7 recite similar limitations of claim 16 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 20150304902 to Yu et al. discloses a target eNB and source eNB exchanging information related to device-to-device support capabilities, preferences and available resources, then sending a HO command to a UE and then handing over to a target cell (see at least fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476